Opinion by
Orlady, J.,
The plaintiff filed a bill for the specific performance of a contract, based upon the refusal of the wife of Florence K. Bradshaw, with whom he had made his contract, to join in the execution of a deed for two lots of ground. The bill, and the testimony taken in its support, contends that the refusal of the wife to join in the conveyance was prompted by the fraudulent suggestion and procurement of the husband so as to induce the plaintiff to pay a higher price for the property, or to withdraw from the contract altogether. The court refused to make a decree for specific performance, but held that the plaintiff was entitled to recover as damages the amount of purchase money paid, interest thereon, and costs of the proceeding.
It clearly appears that at the time the husband signed the contract he was well satisfied with his bargain, but that soon thereafter he learned of an unexpected increase in the market value of the lots. The wife persisted in refusing to join in the conveyance, which made a decree for specific performance out of the question; ami to relieve the husband from liability for damages for the loss of the plaintiff’s bargain, he is bound to furnish satisfactory affirmative proof that the breach of his contract was not induced by his own act. The husband evidently felt that he had made an unfortunate bargain. His testimony is in accord with that of his wife, and his letters to the appellant *207are open to criticism. It was his duty as husband to fully and fairly inform his wife of all the material facts at the time he presented the deed for her signature. It is not possible to analyze her' motives for refusing to join with her hushand in the conveyance, but from all the testimony we fail to find sufficient evidence to warrant the conclusion that she was induced by any unfair, collusive, or fraudulent statements. She did not know the property or its real value, and was justified in refusing to sign the deed by the fact that a higher price would likely be secured for it in the near future, and that “ it was not a fair bargain.” Her legal rights were not subject to the demands of the husband, and the purchaser was fully advised of the intention of Bradshaw to consult with his wife before the contract should be considered as consummated. The credibility of the witnesses was for the court below in the first instance, and there is not sufficient in this record to warrant us in reversing the findings of fact on which the decree is founded. The specific performance of the contract was rendered impossible without any fraud or collusion on the part of the husband; and, the purchaser being unwilling to accept the deed signed by the husband alone, the measure of damages was correctly determined to be the money paid, with interest and expenses: Riesz’s Appeal, 78 Pa. 485; Burk v. Serrill, 80 Pa. 413 ; Burk’s Appeal, 75 Pa. 141; Hill v. Jones, 152 Pa. 433; Rineer v. Collins, 156 Pa. 342.
The judgment is affirmed.